EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Raakman on 4/27/22.

The application has been amended as follows: 
In claim 8, “sets” in line 15 has been replaced with ---a set---.


Reasons for Allowance
Claims 2-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For claim 8, the prior art of record fails to disclose or render obvious a replaceable tray as claimed in detail, especially the features of each of the entrance end wall and the exit end wall defining a set of steps between the base and the upper rim for permitting bees to walk between the base and the upper rim, wherein the entrance end wall defines a first set of steps leading downwardly from the upper rim to the base, and the exit end wall defines a second set of steps leading upwardly from the base to the upper rim.
Kovach (US 5989100) as modified by Cheu et al. (US 2009/0032427) and Ponson (FR 2578389) teaches a similar replaceable tray as the claimed invention. However, Kovach as modified by Cheu et al. and Ponson lacks each of the entrance end wall and the exit end wall defining a set of steps between the base and the upper rim for permitting bees to walk between the base and the upper rim, wherein the entrance end wall defines a first set of steps leading downwardly from the upper rim to the base, and the exit end wall defines a second set of steps leading upwardly from the base to the upper rim. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
For claim 17, the prior art of record fails to disclose or render obvious a bee vectoring kit as claimed in detail, especially the features of the bee domicile body having a domicile exit (separate from the claimed domicile entrance), the domicile lid including a downwardly extending receptacle, the receptacle including a receptacle entrance port open to the domicile body and through which bees enter the receptacle from the domicile body, and a receptacle exit port through which bees exit the receptacle, the receptacle exit port in alignment with the domicile exit.
Kovach (US 5989100) as modified by Cheu et al. (US 2009/0032427) teaches a similar bee domicile body as the claimed invention. However, Kovach as modified by Cheu et al. lacks the bee domicile body having a domicile exit (separate from the claimed domicile entrance), the domicile lid including a downwardly extending receptacle, the receptacle including a receptacle entrance port open to the domicile body and through which bees enter the receptacle from the domicile body, and a receptacle exit port through which bees exit the receptacle, the receptacle exit port in alignment with the domicile exit. Put et al. (US 10278370), at Figs. 5A-D, teaches these missing features; however, Put et al.’s receptacle functions as a tray and, thus, lacks the features of at least one replaceable tray nestable in the receptacle between the receptacle entrance port and the receptacle exit port, the upper rim of the tray body at an elevation below the receptacle entrance port and the receptacle exit port when the tray is nested in the receptacle, and a removable top bonded to the upper rim for sealing the interior of the tray body. Thus, the prior art does not fairly teach the combination of these features as specifically required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643